Citation Nr: 1504858	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-45 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This matter originally came before the Board of Veterans' Appeals (Board) in February 2014 on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, at which time it was remanded back to the RO for additional development.  

When this matter was last before the Board in August 2014, it was again remanded for further development.  

In May 2012, the Veteran testified before the undersigned during a hearing held at the RO.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issue of service connection for tinnitus has been raised by the record in a September 2014 letter by the Veteran in which he disputed the adequacy of his April 2014 audiological examination; however, the issue of service connection for tinnitus was already adjudicated in full by the Board in the August 2014 Board decision.  Therefore, the Board no longer has jurisdiction over the issue, but the Veteran may choose to reopen the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran essentially contends that he has a bilateral foot condition that was incurred in service.  

In April 2014, the Veteran was afforded a VA examination of the feet following the Board's February 2014 remand.  Examination resulted in assessment of bilateral hallux valgus (bunions), as well as bilateral pes planus, remote healed fracture of the right 5th metatarsal with 2 metallic screws noted, and evidence of left calcaneal and talar surgery.  The examiner offered a negative etiological opinion on bilateral hallux valgus as related to service, and found no connection between the condition and the Veteran's bilateral ankle disability, to include by means of aggravation.  The examiner did not however comment on the etiology of pes planus, remote healed fracture of the right 5th metatarsal with 2 metallic screws noted, and evidence of left calcaneal and talar surgery.  The examination report did not comply with the Board's previous remand directives, which required that each diagnosed foot disability be addressed.  

Accordingly, in the August 2014 Remand, the examination report was returned by the Boared for an addendum opinion to be issued by the original examiner addressing the pes planus question.  38 C.F.R. § 4.2; See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  

A clinician, presumably the original examiner, issued an opinion that was entered into the virtual claims file in November 2014.  The examination opinion did not list the name of the examiner, did not reflect their credentials, was not signed electronically or otherwise, nor was it dated.  While the examiner gave an opinion as to whether the bilateral hallux valgus, pes planus, and residuals of corrective surgery were caused or aggravated by military service, the area where the opinion was supposed to be regarding secondary service connection to the bilateral ankle disability is blank.  Thus there is still no opinion on whether the Veteran's pes planus, remote healed fracture of the right 5th metatarsal with 2 metallic screws noted, and evidence of left calcaneal and talar surgery was caused or aggravated by the Veteran's service-connected bilateral ankle disability.  Therefore another addendum opinion must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Again, return the matter to the examiner that conducted the April 2014 examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed bilateral foot disorder.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner is asked to address whether it is at least as likely as not that the Veteran's pes planus, remote healed fracture of the right 5th metatarsal with 2 metallic screws noted or evidence of left calcaneal and talar surgery, was caused or aggravated by the now service-connected left ankle and right ankle disabilities.  

If the examiner finds aggravation by service-connected disability of the ankles, the examiner should indicate to the extent possible the approximate degree of disability or baseline before the onset of the aggravation.  Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progression, versus a temporary flare-up of symptoms.  
All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examination opinion should list the name of the examiner, reflect their credentials, and be signed electronically or otherwise, and dated.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

